
	
		I
		112th CONGRESS
		1st Session
		H. R. 808
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Kucinich (for
			 himself, Mr. Conyers,
			 Mr. Lewis of Georgia,
			 Ms. Lee of California,
			 Ms. Moore,
			 Mr. Polis,
			 Ms. Brown of Florida,
			 Mr. DeFazio,
			 Mr. Farr, Ms. Norton, Mr.
			 Olver, Mr. Sherman,
			 Ms. Baldwin, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Foreign
			 Affairs, the
			 Judiciary, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To establish a Department of Peace.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Peace Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—ESTABLISHMENT OF DEPARTMENT OF PEACE
					Sec. 101. Establishment of Department of Peace.
					Sec. 102. Responsibilities and powers.
					Sec. 103. Principal officers.
					Sec. 104. Office of Peace Education and Training.
					Sec. 105. Office of Domestic Peace Activities.
					Sec. 106. Office of International Peace Activities.
					Sec. 107. Office of Technology for Peace.
					Sec. 108. Office of Arms Control and Disarmament.
					Sec. 109. Office of Peaceful Coexistence and Nonviolent
				Conflict Resolution.
					Sec. 110. Office of Human Rights and Economic
				Rights.
					Sec. 111. Intergovernmental Advisory Council on
				Peace.
					Sec. 112. Consultation required.
					Sec. 113. Authorization of appropriations.
					Title II—ADMINISTRATIVE PROVISIONS AND TRANSFERS OF AGENCY
				FUNCTIONS
					Sec. 201. Staff.
					Sec. 202. Transfers.
					Sec. 203. Conforming amendments.
					Title III—FEDERAL INTERAGENCY COMMITTEE ON PEACE
					Sec. 301. Federal Interagency Committee on Peace.
					Title IV—PEACE DAY
					Sec. 401. Peace Day.
				
			2.FindingsCongress finds the following:
			(1)On July 4, 1776,
			 the Second Continental Congress unanimously declared the independence of the 13
			 colonies, and the achievement of peace was recognized as one of the highest
			 duties of the new organization of free and independent States.
			(2)In declaring,
			 We hold these truths to be self-evident, that all Men are created equal,
			 that they are endowed by their Creator with certain unalienable rights, that
			 among these are Life, Liberty and the Pursuit of Happiness, the
			 drafters of the Declaration of Independence, appealing to the Supreme Judge of
			 the World, derived the creative cause of nationhood from the Laws of
			 Nature and the entitlements of Nature’s God, such
			 literal referrals in the Declaration of Independence thereby serving to
			 celebrate the unity of human thought, natural law, and spiritual
			 causation.
			(3)The architects of
			 the Declaration of Independence with a firm reliance on the protection
			 of divine providence spoke to the connection between the original work
			 infusing principle into the structure of a democratic government seeking to
			 elevate the condition of humanity, and the activity of a higher power which
			 moves to guide the Nation’s fortune.
			(4)The Constitution
			 of the United States of America, in its Preamble, further sets forth the
			 insurance of the cause of peace in stating: We the People of the United
			 States, in Order to Form a more perfect Union, establish Justice, insure
			 domestic Tranquility, provide for the common defence, promote the general
			 Welfare, and secure the Blessings of Liberty to ourselves and our
			 Posterity.
			(5)The Founders of
			 this country gave America a vision of freedom for the ages and provided people
			 with a document which gave this Nation the ability to adapt to an undreamed of
			 future.
			(6)It is the sacred
			 duty of the people of the United States to receive the living truths of our
			 founding documents and to think anew to develop institutions that permit the
			 unfolding of the highest moral principles in this Nation and around the
			 world.
			(7)During the course
			 of the 20th century, more than 100,000,000 people perished in wars, and now, at
			 the dawn of the 21st century, violence seems to be an overarching theme in the
			 world, encompassing personal, group, national, and international conflict,
			 extending to the production of nuclear, biological, and chemical weapons of
			 mass destruction which have been developed for use on land, air, sea, and in
			 space.
			(8)Such conflict is
			 often taken as a reflection of the human condition without questioning whether
			 the structures of thought, word, and deed which the people of the United States
			 have inherited are any longer sufficient for the maintenance, growth, and
			 survival of the United States and the world.
			(9)Personal violence in the United States has
			 great human and financial costs. A 2004 World Health Organization report
			 estimates that interpersonal violence within the United States costs
			 approximately $300 billion annually, not including war-related costs. The U.S.
			 Centers for Disease Control and Prevention states that an average of 16 young
			 people age 10 to 24 were murdered each day in the United States in 2005. The
			 Pew Charitable Trust calculates that child abuse and neglect in the United
			 States cost $103.8 billion in 2007.
			(10)Promoting a
			 culture of peace has been recognized by the United Nations Educational,
			 Scientific and Cultural Organization (UNESCO) through passage of a resolution
			 declaring an International Decade for a Culture of Peace and Non-Violence for
			 the Children 2001–2010. The objective is to further strengthen the global
			 movement for a culture of peace following the observance of the International
			 Year for the Culture of Peace in 2000.
			(11)We are in a new
			 millennium, and the time has come to review age-old challenges with new
			 thinking wherein we can conceive of peace as not simply being the absence of
			 violence, but the active presence of the capacity for a higher evolution of the
			 human awareness, of respect, trust, and integrity; wherein we all may tap the
			 infinite capabilities of humanity to transform consciousness and conditions
			 which impel or compel violence at a personal, group, or national level toward
			 developing a new understanding of, and a commitment to, compassion and love, in
			 order to create a shining city on a hill, the light of which is
			 the light of nations.
			IESTABLISHMENT OF
			 DEPARTMENT OF PEACE
			101.Establishment
			 of Department of Peace
				(a)EstablishmentThere
			 is hereby established a Department of Peace (hereinafter in this Act referred
			 to as the Department), which shall—
					(1)be a cabinet-level
			 department in the executive branch of the Government; and
					(2)be dedicated to
			 peacemaking and the study of conditions that are conducive to both domestic and
			 international peace.
					(b)Secretary of
			 PeaceThere shall be at the head of the Department a Secretary of
			 Peace (hereinafter in this Act referred to as the Secretary),
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
				(c)MissionThe
			 Department shall—
					(1)hold the
			 cultivation of peace as a strategic national policy objective;
					(2)reduce and prevent
			 violence in the United States and internationally through peacebuilding and
			 effective nonviolent conflict resolution;
					(3)strengthen
			 nonmilitary means of peacemaking;
					(4)work to create
			 peace, prevent violence, prevent armed conflict, use field-tested programs, and
			 promote best practices in nonviolent dispute resolution;
					(5)take a proactive,
			 strategic approach in the development of policies that promote national and
			 international conflict prevention, nonviolent intervention, mediation, peaceful
			 resolution of conflict, and structured mediation of conflict;
					(6)address matters
			 both domestic and international in scope;
					(7)provide an
			 institutional platform for the growing wealth of expertise in peacebuilding to
			 dramatically reduce the national and global epidemic of violence;
					(8)support local
			 communities in finding, funding, replicating, and expanding programs to reduce
			 and prevent violence;
					(9)invest in
			 non-governmental organizations that have implemented successful initiatives to
			 reduce and prevent violence, both internationally and domestically; and
					(10)work with other
			 government agencies to apply and practice the science of peacebuilding in their
			 respective fields of responsibility.
					102.Responsibilities
			 and powers
				(a)In
			 generalThe Secretary shall—
					(1)work proactively
			 and interactively with each branch of the Government on all policy matters
			 relating to conditions of peace;
					(2)serve as a
			 delegate to the National Security Council;
					(3)call on the
			 experience and expertise of the people of the United States and seek
			 participation in the development of policy from private, public, and
			 non-governmental organizations; and
					(4)monitor and
			 analyze causative principles of conflict and make policy recommendations for
			 developing and maintaining peaceful conduct.
					(b)Domestic
			 responsibilitiesThe Secretary shall—
					(1)develop policies
			 that address domestic violence, including spousal abuse, child abuse, and
			 mistreatment of the elderly;
					(2)create new
			 policies and programs and expand existing policies and programs that
			 effectively reduce drug and alcohol abuse;
					(3)develop new
			 policies and programs and expand existing policies and programs that
			 effectively address crime, punishment, and rehabilitation, including—
						(A)working to reduce
			 prison recidivism rates;
						(B)supporting the
			 implementation of nonviolent conflict resolution education and training for
			 victims, perpetrators, and those who work with them; and
						(C)supporting
			 effective police and community relations;
						(4)analyze existing
			 policies, employ successful, field-tested programs, and develop new approaches
			 for dealing with the tools of violence, including handguns, especially among
			 youth;
					(5)analyze existing
			 policies and develop new policies to address violence against animals;
					(6)develop new and
			 expand current effective programs that relate to the societal challenges of
			 school violence, gangs, racial or ethnic violence, violence against gays and
			 lesbians, and police-community relations disputes;
					(7)make policy
			 recommendations to the Attorney General regarding civil rights and labor
			 law;
					(8)assist in the
			 establishment and funding of community-based violence prevention programs,
			 including violence prevention counseling and peer mediation in schools and
			 unarmed civilian peacekeeping at a local level;
					(9)counsel and
			 advocate on behalf of women victimized by violence;
					(10)provide for
			 public education programs and counseling strategies concerning hate
			 crimes;
					(11)promote racial,
			 religious, and ethnic tolerance; and
					(12)finance local
			 community initiatives that can draw on neighborhood resources to create peace
			 projects that facilitate the development of conflict resolution at a national
			 level and thereby inform and inspire national policy.
					(c)International
			 responsibilitiesThe Secretary shall—
					(1)advise the
			 Secretary of Defense and the Secretary of State on matters relating to national
			 security, including the protection of human rights and the prevention of,
			 amelioration of, and de-escalation of unarmed and armed international
			 conflict;
					(2)contribute to and
			 participate in the development of training of all United States personnel who
			 administer post-conflict reconstruction and demobilization in war-torn
			 societies;
					(3)sponsor country
			 and regional conflict prevention and dispute resolution initiatives, create
			 special task forces, and draw on local, regional, and national expertise to
			 develop plans and programs for addressing the root sources of conflict in
			 troubled areas;
					(4)counsel and
			 advocate on behalf of women victimized by violence, including rape, during
			 conflict and post conflict;
					(5)provide for
			 exchanges between the United States and other nations of individuals who
			 endeavor to develop domestic and international peace-based initiatives;
					(6)encourage the
			 development of international sister city programs, pairing United States cities
			 with cities around the globe for artistic, cultural, economic, educational, and
			 faith-based exchanges;
					(7)establish and
			 administer a budget designated for the training and deployment of unarmed
			 civilian peacekeepers to participate in multinational nonviolent peacekeeping
			 forces. Such training and deployment may be conducted by civilian,
			 governmental, or multilateral organizations;
					(8)jointly with the
			 Secretary of the Treasury, strengthen peace enforcement through hiring and
			 training monitors and investigators to help with the enforcement of
			 international arms embargoes;
					(9)facilitate the
			 development of peace summits at which parties to a conflict may gather under
			 carefully prepared conditions to promote nonviolent communication and mutually
			 beneficial solutions;
					(10)submit to the
			 President recommendations for reductions in weapons of mass destruction, and
			 make annual reports to the President on the sale of arms from the United States
			 to other nations, with analysis of the impact of such sales on the defense of
			 the United States and how such sales affect peace;
					(11)in consultation
			 with the Secretary of State, develop strategies for sustainability and
			 management of the distribution of international funds;
					(12)advise the United
			 States Ambassador to the United Nations on matters pertaining to the United
			 Nations Security Council; and
					(13)support the
			 implementation of international peacebuilding strategies through a balanced use
			 of defense, diplomacy, and development.
					(d)Human security
			 responsibilitiesThe Secretary shall address and offer nonviolent
			 conflict resolution strategies and unarmed civilian peacekeepers to the
			 appropriate relevant parties on issues of human security if such security is
			 threatened by conflict, whether such conflict is geographic, religious, ethnic,
			 racial, or class-based in its origin, derives from economic concerns, or is
			 initiated through disputes concerning scarcity of natural resources (such as
			 water and energy resources), food, trade, or environmental concerns.
				(e)Media-Related
			 responsibilitiesRespecting the first amendment of the
			 Constitution of the United States and the requirement for free and independent
			 media, the Secretary shall—
					(1)seek assistance in
			 the design and implementation of nonviolent policies from media
			 professionals;
					(2)study the role of
			 the media in the escalation and de-escalation of conflict at domestic and
			 international levels and make findings public; and
					(3)make
			 recommendations to professional media organizations in order to provide
			 opportunities to increase media awareness of peace-building initiatives.
					(f)Educational
			 responsibilitiesThe Secretary shall—
					(1)develop a peace
			 education curriculum, which shall include studies of—
						(A)the civil rights
			 movement in the United States and throughout the world, with special emphasis
			 on how individual endeavor and involvement have contributed to advancements in
			 peace and justice; and
						(B)peace agreements
			 and circumstances in which peaceful intervention has worked to stop
			 conflict;
						(2)in cooperation
			 with the Secretary of Education—
						(A)commission the
			 development of such curricula and make such curricula available to local school
			 districts to enable the utilization of peace education objectives at all
			 elementary and secondary schools in the United States; and
						(B)offer incentives
			 in the form of grants and training to encourage the development of State peace
			 curricula and assist schools in applying for such curricula;
						(3)work with
			 educators to equip students to become skilled in achieving peace through
			 reflection, and facilitate instruction in the ways of peaceful conflict
			 resolution;
					(4)support the
			 development and implementation of curricula in nonviolent conflict resolution
			 education for teachers and students;
					(5)maintain a site on
			 the Internet for the purposes of soliciting and receiving ideas for the
			 development of peace from the wealth of political, social, and cultural
			 diversity;
					(6)proactively engage
			 the critical thinking capabilities of grade school, high school, and college
			 students and teachers through the Internet and other media and issue periodic
			 reports concerning submissions;
					(7)create and
			 establish a Peace Academy, which shall—
						(A)be modeled after
			 the military service academies; and
						(B)provide a 4-year
			 course of instruction in peace education, after which graduates will be
			 required to serve 5 years in public service in programs dedicated to domestic
			 or international nonviolent conflict resolution; and
						(8)provide grants for
			 peace studies departments in colleges and universities throughout the United
			 States.
					103.Principal
			 officers
				(a)Under Secretary
			 of PeaceThe President shall appoint an Under Secretary of Peace
			 in the Department, by and with the advice and consent of the Senate. During the
			 absence or disability of the Secretary, or in the event of a vacancy in the
			 office of the Secretary, the Under Secretary shall act as Secretary. The
			 Secretary shall designate the order in which other officials of the Department
			 shall act for and perform the functions of the Secretary during the absence or
			 disability of both the Secretary and Under Secretary or in the event of
			 vacancies in both of those offices.
				(b)Additional
			 positions(1)The President shall appoint in the
			 Department, by and with the advice and consent of the Senate—
						(A)an Assistant Secretary for Peace
			 Education and Training;
						(B)an Assistant Secretary for Domestic
			 Peace Activities;
						(C)an Assistant Secretary for
			 International Peace Activities;
						(D)an Assistant Secretary for Technology
			 for Peace;
						(E)an Assistant Secretary for Arms
			 Control and Disarmament;
						(F)an Assistant Secretary for Peaceful
			 Coexistence and Nonviolent Conflict Resolution;
						(G)an Assistant Secretary for Human and
			 Economic Rights; and
						(H)a General Counsel.
						(2)The President shall appoint an Inspector
			 General in the Department, in accordance with the Inspector General Act of 1978
			 (5 U.S.C. App.).
					(3)The President shall appoint four additional
			 officers in the Department, by and with the advice and consent of the Senate.
			 The officers appointed under this paragraph shall perform such functions as the
			 Secretary shall prescribe, including—
						(A)congressional relations
			 functions;
						(B)public information functions,
			 including providing, through the use of the latest technologies, useful
			 information about peace and the work of the Department;
						(C)management and budget functions;
			 and
						(D)planning, evaluation, and policy
			 development functions, including development of policies to promote the
			 efficient and coordinated administration of the Department and its programs and
			 encourage improvements in conflict resolution and violence prevention.
						(4)In any case in which the President
			 submits the name of an individual to the Senate for confirmation as an officer
			 of the Department under this subsection, the President shall state the
			 particular functions such individual will exercise upon taking office.
					(c)Authority of
			 SecretaryEach officer described in this section shall report
			 directly to the Secretary and shall, in addition to any functions vested in or
			 required to be delegated to such officer, perform such additional functions as
			 the Secretary may prescribe.
				104.Office of Peace
			 Education and Training
				(a)In
			 generalThere shall be in the Department an Office of Peace
			 Education and Training, the head of which shall be the Assistant Secretary for
			 Peace Education and Training. The Assistant Secretary for Peace Education and
			 Training shall carry out those functions of the Department relating to the
			 creation, encouragement, and impact of peace education and training at the
			 elementary, secondary, university, and postgraduate levels, including the
			 development of a Peace Academy.
				(b)Peace
			 curriculumThe Assistant Secretary of Peace Education and
			 Training, in cooperation with the Secretary of Education, shall support the
			 dissemination and development of effective peace curricula and supporting
			 materials for distribution to departments of education in each State and
			 territory of the United States. The peace curriculum shall include the building
			 of communicative peace skills, nonviolent conflict resolution skills, and other
			 objectives to increase the knowledge of peace processes.
				(c)GrantsThe
			 Assistant Secretary of Peace Education and Training shall—
					(1)provide peace
			 education grants to colleges and universities for the creation and expansion of
			 peace studies departments and the education and training of teachers in peace
			 studies; and
					(2)create a Community
			 Peace Block Grant program under which the Secretary shall make grants to
			 not-for-profit and non-governmental organizations for the purpose of developing
			 innovative neighborhood programs for nonviolent conflict resolution and
			 creating local peacebuilding initiatives.
					105.Office of
			 Domestic Peace Activities
				(a)In
			 generalThere shall be in the Department an Office of Domestic
			 Peace Activities, the head of which shall be the Assistant Secretary for
			 Domestic Peace Activities. The Assistant Secretary for Domestic Peace
			 Activities shall carry out those functions in the Department affecting domestic
			 peace activities, including the development of policies that increase awareness
			 about intervention and counseling on domestic violence and conflict.
				(b)ResponsibilitiesThe
			 Assistant Secretary for Domestic Peace Activities shall—
					(1)develop policy
			 alternatives and disseminate best practices from the field for the treatment of
			 drug and alcohol abuse;
					(2)develop new
			 policies and build on existing programs responsive to the prevention of crime,
			 including the development of community policing strategies and peaceful
			 settlement skills among police and other public safety officers; and
					(3)develop
			 community-based strategies for celebrating diversity and promoting
			 tolerance.
					106.Office of
			 International Peace Activities
				(a)In
			 generalThere shall be in the Department an Office of
			 International Peace Activities, the head of which shall be the Assistant
			 Secretary for International Peace Activities. The Assistant Secretary for
			 International Peace Activities shall carry out those functions in the
			 Department affecting international peace activities and shall be a member of
			 the National Security Council.
				(b)ResponsibilitiesThe
			 Assistant Secretary for International Peace Activities shall—
					(1)provide for the
			 training and deployment of all Peace Academy graduates and other nonmilitary
			 conflict prevention and peacemaking personnel;
					(2)support country
			 and regional conflict prevention and dispute resolution initiatives in
			 countries experiencing social, political, or economic strife;
					(3)advocate for the
			 creation of a multinational nonviolent peace force;
					(4)provide training
			 for the administration of post-conflict reconstruction and demobilization in
			 war-torn societies; and
					(5)provide for the
			 exchanges between individuals of the United States and other nations who are
			 endeavoring to develop domestic and international peace-based
			 initiatives.
					(c)GrantsThe
			 Assistant Secretary for International Peace Activities shall create a Cultural
			 Diplomacy for Peace Grant program under which the Secretary shall make grants
			 to schools, non-profits, and non-governmental organizations for the purpose of
			 developing international cultural exchanges, including the arts and sports that
			 promote diplomacy and cultural understanding between the United States and
			 members of the international community.
				107.Office of
			 Technology for Peace
				(a)In
			 generalThere shall be in the Department an Office of Technology
			 for Peace, the head of which shall be the Assistant Secretary of Technology for
			 Peace. The Assistant Secretary of Technology for Peace shall carry out those
			 functions in the Department affecting the awareness, study, and impact of
			 developing new technologies on the creation and maintenance of domestic and
			 international peace.
				(b)GrantsThe
			 Assistant Secretary of Technology for Peace shall make grants for the research
			 and development of technologies in transportation, communications, and energy
			 that—
					(1)are nonviolent in
			 their application; and
					(2)encourage the
			 conservation and sustainability of natural resources in order to prevent future
			 conflicts regarding scarce resources.
					108.Office of Arms
			 Control and Disarmament
				(a)In
			 generalThere shall be in the Department an Office of Arms
			 Control and Disarmament, the head of which shall be the Assistant Secretary of
			 Arms Control and Disarmament. The Assistant Secretary of Arms Control and
			 Disarmament shall carry out those functions in the Department affecting arms
			 control programs and arms limitation agreements.
				(b)ResponsibilitiesThe
			 Assistant Secretary of Arms Control and Disarmament shall—
					(1)advise the
			 Secretary on interagency discussions and international negotiations regarding
			 the reduction and elimination of weapons of mass destruction throughout the
			 world, including the dismantling of such weapons and the safe and secure
			 storage of materials related thereto;
					(2)assist nations,
			 international agencies, and non-governmental organizations in assessing the
			 locations of the buildup of nuclear arms;
					(3)develop nonviolent
			 strategies to deter the testing or use of offensive or defensive nuclear
			 weapons, whether based on land, air, sea, or in space;
					(4)serve as a
			 depository for copies of all contracts, agreements, and treaties that deal with
			 the reduction and elimination of nuclear weapons or the protection of space
			 from militarization; and
					(5)provide technical
			 support and legal assistance for the implementation of such agreements.
					109.Office of
			 Peaceful Coexistence and Nonviolent Conflict Resolution
				(a)In
			 generalThere shall be in the Department an Office of Peaceful
			 Coexistence and Nonviolent Conflict Resolution, the head of which shall be the
			 Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict
			 Resolution. The Assistant Secretary for Peaceful Coexistence and Nonviolent
			 Conflict Resolution shall carry out those functions in the Department affecting
			 research and analysis relating to creating, initiating, and modeling approaches
			 to peaceful coexistence and nonviolent conflict resolution.
				(b)ResponsibilitiesThe Assistant Secretary for Peaceful
			 Coexistence and Nonviolent Conflict Resolution shall—
					(1)commission or
			 compile studies on the impact of war, especially on the physical and mental
			 condition of children (using the ten-point anti-war agenda in the United
			 Nations Childrens Fund report, State of the World’s Children 1996, as a guide),
			 which shall include the study of the effect of war on the environment and
			 public health;
					(2)compile
			 information on effective community peacebuilding activities and disseminate
			 such information to local governments and non-governmental organizations in the
			 United States and abroad;
					(3)commission or
			 compile research on the effect of violence in the media and make such reports
			 available to the Congress annually;
					(4)publish a monthly
			 journal of the activities of the Department and encourage scholarly
			 participation; and
					(5)sponsor
			 conferences throughout the United States to create awareness of the work of the
			 Department.
					110.Office of Human
			 Rights and Economic Rights
				(a)In
			 generalThere shall be in the Department an Office of Human
			 Rights and Economic Rights, the head of which shall be the Assistant Secretary
			 for Human Rights and Economic Rights. The Assistant Secretary for Human Rights
			 and Economic Rights shall carry out those functions in the Department that
			 support the principles of the Universal Declaration of Human Rights passed by
			 the General Assembly of the United Nations on December 10, 1948.
				(b)ResponsibilitiesThe
			 Assistant Secretary for Human Rights and Economic Rights shall—
					(1)assist the
			 Secretary, in cooperation with the Secretary of State, in furthering the
			 incorporation of the principles of human rights, as enunciated in the United
			 Nations General Assembly Resolution 217A (III) of December 10, 1948, into all
			 agreements between the United States and other nations to help reduce the
			 causes of violence;
					(2)gather information
			 on and document human rights abuses, both domestically and internationally, and
			 recommend to the Secretary nonviolent responses to correct abuses;
					(3)make such findings
			 available to other agencies in order to facilitate nonviolent conflict
			 resolution;
					(4)provide trained
			 observers to work with non-governmental organizations for purposes of creating
			 a climate that is conducive to the respect for human rights;
					(5)conduct economic
			 analyses of the scarcity of human and natural resources as a source of conflict
			 and make recommendations to the Secretary for nonviolent prevention of such
			 scarcity, nonviolent intervention in case of such scarcity, and the development
			 of programs to assist people facing such scarcity, whether due to armed
			 conflict, maldistribution of resources, or natural causes;
					(6)assist the
			 Secretary, in cooperation with the Secretary of State and the Secretary of the
			 Treasury, in developing strategies regarding the sustainability and the
			 management of the distribution of funds from international agencies, the
			 conditions regarding the receipt of such funds, and the impact of those
			 conditions on the peace and stability of the recipient nations;
					(7)assist the
			 Secretary, in cooperation with the Secretary of State and the Secretary of
			 Labor, in developing strategies to promote full compliance with domestic and
			 international labor rights law; and
					(8)conduct policy
			 analysis to ensure that the international development investments of the United
			 States positively impact the peace and stability of the recipient
			 nation.
					111.Intergovernmental
			 Advisory Council on Peace
				(a)In
			 generalThere shall be in the Department an advisory committee
			 known as the Intergovernmental Advisory Council on Peace (hereinafter in this
			 Act referred to as the Council). The Council shall provide
			 assistance and make recommendations to the Secretary and the President
			 concerning intergovernmental policies relating to peace and nonviolent conflict
			 resolution.
				(b)ResponsibilitiesThe
			 Council shall—
					(1)provide a forum
			 for representatives of Federal, State, and local governments to discuss peace
			 issues;
					(2)promote better
			 intergovernmental relations and offer professional mediation services to
			 resolve intergovernmental conflict as needed; and
					(3)submit, biennially
			 or more frequently if determined necessary by the Council, a report to the
			 Secretary, the President, and the Congress reviewing the impact of Federal
			 peace activities on State and local governments.
					112.Consultation
			 required
				(a)Consultation in
			 cases of conflict(1)In any case in which a
			 conflict between the United States and any other government or entity is
			 imminent or occurring, the Secretary of Defense and the Secretary of State
			 shall consult with the Secretary concerning nonviolent means of conflict
			 resolution.
					(2)In any case in which such a conflict
			 is ongoing or recently concluded, the Secretary shall conduct independent
			 studies of diplomatic initiatives undertaken by the United States and other
			 parties to the conflict.
					(3)In any case in which such a conflict
			 has recently concluded, the Secretary shall assess the effectiveness of those
			 initiatives in ending the conflict.
					(4)The Secretary shall establish a
			 formal process of consultation in a timely manner with the Secretary of the
			 Department of State and the Secretary of Defense—
						(A)prior to the initiation of any armed
			 conflict between the United States and any other nation; and
						(B)for any matter involving the use of
			 Department of Defense personnel within the United States.
						(b)Consultation in
			 drafting treaties and agreementsThe executive branch shall
			 consult with the Secretary in drafting treaties and peace agreements.
				113.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this Act for a fiscal year beginning
			 after the date of the enactment of this Act $10,000,000,000 for each fiscal
			 year. Of the amounts appropriated pursuant to such authorization, at least 85
			 percent shall be used for domestic peace programs, including administrative
			 costs associated with such programs.
			IIADMINISTRATIVE
			 PROVISIONS AND TRANSFERS OF AGENCY FUNCTIONS
			201.StaffThe Secretary may appoint and fix the
			 compensation of such employees as may be necessary to carry out the functions
			 of the Secretary and the Department. Except as otherwise provided by law, such
			 employees shall be appointed in accordance with the civil service laws and
			 their compensation fixed in accordance with title 5, United States Code.
			202.TransfersThere are hereby transferred to the
			 Department the functions, assets, and personnel of—
				(1)the Peace
			 Corps;
				(2)the United States
			 Institute of Peace;
				(3)the Office of the
			 Under Secretary for Arms Control and International Security Affairs of the
			 Department of State;
				(4)the Gang
			 Resistance Education and Training Program of the Bureau of Alcohol, Tobacco and
			 Firearms; and
				(5)the SafeFutures
			 program of the Office of Juvenile Justice and Delinquency Prevention of the
			 Department of Justice.
				203.Conforming
			 amendmentsNot later than 90
			 days after the date of the enactment of this Act, the Secretary shall prepare
			 and submit to Congress proposed legislation containing any necessary and
			 appropriate technical and conforming amendments to the laws of the United
			 States to reflect and carry out the provisions of this Act.
			IIIFEDERAL
			 INTERAGENCY COMMITTEE ON PEACE
			301.Federal
			 Interagency Committee on PeaceThere is established a Federal Interagency
			 Committee on Peace (hereinafter in this Act referred to as the
			 Committee). The Committee shall—
				(1)assist the
			 Secretary in providing a mechanism to assure that the procedures and actions of
			 the Department and other Federal agencies are fully coordinated; and
				(2)study and make
			 recommendations for assuring effective coordination of Federal programs,
			 policies, and administrative practices affecting peace.
				IVPEACE
			 DAY
			401.Peace
			 DayThe Secretary shall
			 encourage citizens to observe and celebrate the blessings of peace and endeavor
			 to create peace on a Peace Day. Such day shall include discussions of the
			 professional activities and the achievements in the lives of peacemakers.
			
